Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on 10/10/2022 is acknowledged.  The traversal is on the ground(s) that Groups I and II are interrelated to the extent that a search and examination of those Groups in the same application would not be overburdensome.  
This is not found persuasive because the search of Group I does not require a search in the same areas as a search for Group II.  Groups I and II require a different field of search (for example, searching different classes/subclasses and/or employing different search queries).  Further, the prior art applicable to one invention would not likely be applicable to another.  
The requirement is still deemed proper and is therefore made FINAL.
Applicant is reminded of their right to request rejoinder of method claims with the product claims upon indication of the product claims as being allowable. The method claims must be commensurate with the allowed article claims, i.e. have been amended to recite all the features of the allowed article claims. See In re Ochiai 37 USPQ2d 1127.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites that the woven scrim is more proximal to the structure-facing major surface of the nonwoven layer or the first coating.  
The claim is rendered indefinite because according to parent claim 5, the woven scrim is adjacent the second coating which is different from the first coating.  Appropriate correction is required. 
Claim 11 recites the limitation "fastening means" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In view of Applicant’s disclosure, the superabsorbent material is present in an amount of 5 to 100 gsm.  It is unclear whether this is the same or different from an amount to prevent or reduce liquid transport in proximity to fastening means present through the nonwoven layer.  Appropriate correction is required. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,378,528 to Makoui (hereinafter “Makoui”).
Makoui discloses a liquid absorbent structure comprising a fibrous web having a superabsorbent material randomly distributed therein, and a latex coating provided on each side of the fibrous web (abstract; column 6, lines 25-30; and figure 2). 
Makoui does not explicitly disclose a laminate construction material.  However, it appears that the liquid absorbent structure meets all structural limitations and chemistry required by the claims. 
The liquid absorbent structure comprises a fibrous web having a superabsorbent material randomly distributed therein, and a latex coating provided on each side of the fibrous web (abstract; column 6, lines 25-30; and figure 2). 
The fiber web is a nonwoven layer made of polypropylene or polyethylene fibers (column 3, lines 45-50).  The superabsorbent material comprises a starch graft copolymer (column 8, lines 15-25).  The superabsorbent material is present in an amount of 80 g/m2 within the range disclosed in the specification of the present invention.  
The liquid absorbent structure comprises a woven scrim on one surface of the web structure (column 9, lines 60-65).  The woven scrim comprises polyethylene or polypropylene interwoven fibers with an opening ranging from 1.2 to 5 mm (column 9, lines 65-68 to column 10, lines 1-5). 
The latex coating comprises EVA copolymer, styrene butadiene carboxylate copolymer or polyacrylonitrile, and each of which corresponding to the claimed elastomer.  Anti-slip properties or anti-skid properties would inherently be present as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 	
Therefore, the examiner takes the position that the laminate construction material would be present as like material has like property. 
As to claim 2, the fiber web is a nonwoven layer made of polypropylene or polyethylene fibers (column 3, lines 45-50). 
As to claims 3 and 4, the liquid absorbent structure comprises a fibrous web having a superabsorbent material randomly distributed therein, and a latex coating provided on each side of the fibrous web (abstract; column 6, lines 25-30; and figure 2).  The superabsorbent material comprises a starch graft copolymer (column 8, lines 15-25). 
As to claim 5, the liquid absorbent structure comprises a woven scrim on one surface of the web structure or embedded inside of the web structure (column 9, lines 60-65).  Since the latex coating can be provided on both side surfaces of the fibrous web (abstract), the woven scrim is adjacent to one of the latex coatings. 
As to claim 7, the woven scrim comprises polyethylene or polypropylene interwoven fibers with an opening ranging from 1.2 to 5 mm (column 9, lines 65-68 to column 10, lines 1-5). 
As to claims 8 and 9, the latex coating comprises EVA copolymer, styrene butadiene carboxylate copolymer or polyacrylonitrile, and each of which corresponding to the claimed elastomer.  Anti-slip properties or anti-skid properties would inherently be present as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 	
As to claim 11, the superabsorbent material is present in an amount of 80 g/m2 within the range disclosed in the specification of the present invention.  The latex coating diffuses throughout the fibrous web and functions as a binder when cured (column 5, lines 55-60; and example 1).  The examiner equates the latex coating to the claimed fastening means. 
Therefore, the examiner takes the position that prevention or reduction of liquid transport in proximity to fastening means present through the fibrous web would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Makoui as applied to claim 1 above, and further in view of US 2010/0230062 to Attal (hereinafter “Attal”).
Makoui does not explicitly disclose the latex coating having an embossed surface. 
Attal, however, discloses a coated article comprising a substrate and a coating material applied onto a surface of the substrate (abstract).  The substrate is a fibrous web (paragraphs 145 and 146). The coating material comprises a dispersion, an emulsion of polymer latex, at least one stabilizing agent and a fluid medium (abstract).  The coating material is embossed to increase tensile strength of the fibrous web (paragraph 174).  The coated article can be used in diapers or composite materials (paragraph 183).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to emboss the latex coating disclosed in Makoui motivated by the desire to increase tensile strength of the fibrous web.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788